GRAVES, Judge.
Appellant was convicted of an assault to murder with malice upon one Mildred Turner, and was by the jury given a penalty of ten years in the penitentiary.
*489There are no bills of exception presented to us, and the statement of facts reflects but a revolting record of an alleged sexual pervert in an underworld of distorted and wasted lives. It would add nothing to the State’s jurisprudence to recount the nauseating facts of the night-life of both of these unfortunate people, and we will only say that we think they are sufficient to evidence the appellant’s guilt of the offense charged and as found by the jury. The trial court, in an admirable charge, seems to have given the appellant every conceivable right raised by the evidence, and perceiving no error reflected by the record, the judgment is affirmed.